DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ivy (US Patent 2,645,855). Ivy discloses a scope mount apparatus [for the intended use with a firearm having a receiver, a barrel operatively connected to the receiver, and an accessory attachment element mounted to at least one of the receiver and barrel], the scope mount apparatus comprising: first and second scope rings (block 18 divided into two parts at line 24); at least one base; at least one fastener (21) operatively connected to said at least one base and engageable with the accessory attachment element to attach said at least one base to the firearm; structure interconnecting said at least one base and said first and second scope rings; and a sighting system (71, 72) mounted with respect to said at least one base; wherein the sighting system is positioned such that, when said at least one fastener is operatively connected to the accessory attachment element, a line extends between the scope rings and said at least one base portion and extends through the sighting system (it is noted that both 18 and 18’ are disclosed as the being alike). (see annotated Fig. attached)

With regards to claim 2. The scope mount apparatus of claim 1, wherein the sighting system is an iron sight system having first and second iron sight members (the sight 73 of 18 and the sight 73 of 18’); and wherein the line extends through the first and second iron sight members.

With regards to claim 3. The scope mount apparatus of claim 1, wherein said at least one base includes a first base and a second base (the two bases of 18 and 18’); wherein said at least one fastener includes a first fastener operatively connected to the first base and a second fastener operatively connected to the second base (a fastener on both bases 18 and 18’).

With regards to claim 4. The scope mount apparatus of claim 3, wherein said structure includes first and second walls interconnecting the first base and the first scope ring (on 18); and wherein said structure includes third and fourth walls interconnecting the second base and the second scope ring (on 18’).

With regards to claim 5. The scope mount apparatus of claim 4, wherein the first wall, the second wall, the first base, and the first scope ring define a first aperture (70 of 18); wherein the third wall, the fourth wall, the second base, and the second scope ring define a second aperture (70 of 18’); and wherein the sighting system is at least partially within at least one of the first and second apertures (see Fig. 3).

With regards to claim 6. The scope mount apparatus of claim 5, wherein the sighting system is an iron sight system having first and second iron sight members; wherein the first iron sight member is positioned within the first aperture (72 in 18); and wherein the second iron sight member is positioned within the second aperture (72 in 18’).

With regards to claim 7. The scope mount apparatus of claim 1, wherein the sighting system is removably mounted to said at least one base (via fasteners 21).


    PNG
    media_image1.png
    737
    785
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641